Citation Nr: 0420849	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  97-29 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder (PTSD) in excess of 10 percent 
disabling prior to February 25, 1998.

2.  Entitlement to a current rating in excess of 50 percent 
disabling for PTSD.

3.  Entitlement to an increased rating for dermatophytosis 
pedis of both feet in excess of 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1997 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Newark, 
New Jersey, which granted service connection for PTSD and 
assigned an initial 10 percent evaluation and assigned an 
increased rating of 10 percent for dermatophytosis.  

By a rating decision dated June 2000, the RO increased the 
veteran's evaluation for PTSD to 50 percent effective 
February 1998 and continued the 10 percent evaluation prior 
to February 1998, in a staged rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board notes that the United 
States Court of Appeals for Veterans Claims ("the Court") has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal." AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus the issues on appeal have been 
characterized on the issue page to reflect the staged 
ratings.

The veteran testified before the undersigned Veteran's Law 
Judge at a hearing held at the RO in December 2003.  

The issue of entitlement to a rating in excess of 10 percent 
disabling for dermatophytosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to January 28, 1998, the veteran's PTSD was 
productive of only mild social and industrial impairment, or 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

2.  As of January 28, 1998 the veteran's PTSD produces 
virtual isolation in the community, with symptoms causing him 
to be demonstrably unable to maintain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent disabling for PTSD have not been met prior to January 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).

2.  As of January 1998, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The appellant was notified, by 
means of the discussion in the March 1997 rating, October 
1997 statement of the case (SOC), July 2000 supplemental 
statement of the case and July 2003 supplemental statement of 
the case, of the applicable law and reasons for the denial of 
his claim.  In letters dated in March 2001 and August 2002, 
the RO advised the appellant of the VCAA and of the 
responsibilities of the VA and the claimant are in developing 
the record.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, post service VA records, VA examination and 
private medical records.  The veteran testified at a hearing 
before a Veterans Law Judge in December 2003.  There is no 
indication that there are any outstanding medical records or 
other information that are relevant to this appeal.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 60 
days from the date of the March 2001 letter and 30 days from 
the date of the August 2002 letter.  The RO further advised 
the appellant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, at the December 2003 hearing, the veteran waived 
his right to the remainder of the year to which he was 
entitled to submit evidence at the time of this hearing.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on September 2002 was not given prior to the 
first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and a remand is not in order. See 38 U.S.C.A. § 5103A(b)(3) 
(West 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Increased Initial Evaluation for PTSD

The veteran filed a claim for entitlement to service 
connection for PTSD in September 1996.  His complaints cited 
in this claim were of flashbacks and nightmares about 
Vietnam, which caused nervousness, stress and loss of sleep.  
He indicated that he had problems maintaining employment or 
personal relationships.  

Service medical records and personnel records show that he 
had combat service and was injured during combat.  These 
injuries were in the nature of shrapnel wounds of the left 
leg and side, for which he received the Purple Heart.  

The report of a December 1996 VA examination noted the 
history of his combat experience and injuries.  He had been 
in fire fights, mortar attacks and missile attacks and felt 
lucky to have survived.  He was noted to have never been 
married, but had children from four different girlfriends.  
He had a degree in Business Administration and had worked for 
17 years in sales.  He was currently a truck driver and lost 
his job due to downsizing.  He lived with his mother.  He 
gave a history of occasional drug and alcohol use.  Regarding 
his PTSD symptoms, he indicated that he had not had any 
problems for a long time as he had suppressed his memories of 
the war, but had a recurrence of flashbacks recently.  He 
felt may have been brought on by his recent job loss and 
financial problems.  He also described having a problem while 
undergoing an MRI in which he had a flashback about Vietnam.  
The only medications of note he was taking were sleeping 
pills.  

Mental status examination revealed the veteran to be alert 
and oriented times 3.  His speech was of normal rate and 
volume.  He was friendly and had good eye contact.  He was 
well dressed and showed no evidence of psychomotor agitation 
or depression.  His memory was good and he was able to 
concentrate.  His intelligence was average.  His mood/affect 
were slightly constricted and depressed.  He denied any 
homicidal or suicidal thoughts.  He also denied auditory or 
visual hallucinations or paranoia.  He was not tangential or 
circumstantial.  He was able to abstract and insight and 
judgment were good.  The examiner noted that his judgment 
could be compromised by drugs.  The axis I diagnosis was 
PTSD.  He had signs and symptoms of PTSD.  Also diagnosed was 
adjustment disorder with depressed mood secondary to loss of 
job and polysubstance abuse.  His GAF score was 70.  

Based on this evidence, service connection for PTSD was 
granted by the RO by rating decision of March 1997 and an 
initial rating of 10 percent was assigned.  The veteran has 
perfected an appeal as to the initial rating.  

Social Security records obtained reveal that the veteran 
underwent a Social Security psychiatric examination in April 
1997, which noted a recent history of a work injury to his 
shoulder in 1996.  His history of service in Vietnam and 
prior PTSD diagnosis was noted.  Recently he had been 
drinking and using illicit substances within the last 2 
months.  He was presently in an outpatient rehabilitation 
program.  He was noted to have previously attended 
rehabilitation, but had never been in a therapeutic 
community.  

The examination revealed him to be neatly dressed and 
adequately groomed, alert and oriented in all spheres.  He 
was friendly, cooperative, coherent and compliant.  His 
speech was relevant and coherent as well as normal in rate 
and rhythm.  There was no overt evidence of a thought 
disorder.  His affect was expressive and appropriate as well 
as normal in depth and degree.  His mood was somewhat 
dysphonic and there was some apprehension, irritability and 
restlessness apparent.  The veteran showed mild symptoms of 
dysphoria.  

Examination of his intellectual function did not show any 
deficits in concentration, and attention span.  His memory 
was grossly intact at all levels and he was able to make 
calculations with good speed and accuracy.  His intellectual 
function was within the average range and his fund of 
information was intact.  His insight showed that he 
acknowledged history of a psychiatric disorder and he 
executed adequate judgment.  

The April 1997 Social Security examination revealed the 
veteran to live with his mother and share household chores.  
He was noted to be attending various rehabilitation programs 
and had spent much of his time and funding on drug and 
alcohol.  The examiner opined that the veteran had a fair 
ability to understand, carry out work duties, respond 
appropriately to supervisors and coworkers and tolerate mild 
work place stressors.  The Axis I diagnosis included 
polysubstance abuse and dependences, chronic, severe, alcohol 
dependence, chronic and severe and dysthymic disorder, mild 
to moderate severity, chronic.  The Social Security 
examination did not diagnose PTSD.  The GAF score was 75.  

VA treatment records from 1998 to 1999 reveal that the 
veteran was treated by the VA PTSD clinical team in monthly 
group psychotherapy.  The note from January 28, 1998, 
reflects that his GAF score was 50 and he participated 
appropriately in this group on January 7 and January 21, 1998 
and addressed issues like war trauma, despair, anger and 
grief.  A February 1998 treatment note reflected a continued 
GAF score of 50 and continued participation in the group on 
February 4, 1998.  

A March 1998 PTSD clinical team summary reflects a history of 
the veteran having first been screened at this clinic in 
October 1996.  At that time he had only had minimal prior 
psychiatric treatment for PTSD.  He was noted to have begun 
medication treatment for depressive symptoms and sleep 
disturbances.  He continued to be medicated for severe 
insomnia.  He was noted to have been referred to group 
therapy but initially was still trying to work and sought an 
evening group.  There had been a scheduling conflict between 
the evening group and a rehab program he was legally required 
to attend.  He was also noted to have been too uncomfortable 
with the trauma material given in group treatment and only 
attended once in March 1997.  He did not return until October 
1997, at which point he resumed medication and began weekly 
group therapy.  He was noted to be monitored for medication 
on a monthly basis and continuing group therapy.  He was also 
attending vocational rehabilitation, which interfered with 
evening group.  He expressed fear that his current vocational 
rehabilitation endeavor would fail.  He was noted to have 
been unable to sustain employment since 1992.  

The March 1998 report noted that the veteran found himself 
unable to concentrate due to intrusive memories of Vietnam 
that distracted him while awake and deprived him of sleep.  
He also described frequent experiencing of the flight or 
fight response that impaired his social judgment.  When he 
perceived a threat, he was driven to withdraw and isolate to 
feel safe.  His anxious mood was evident in his rigid posture 
and depressed speech.  His depression and grief were also 
evident as he described the memories that haunt him.  His 
avoidant behavior remained severe and disabling.  

A July 1998 group note includes comments noting that the 
veteran reportedly was unable to succeed in vocational rehab 
computer school due to his PTSD symptoms interfering with his 
concentration.  This July 1998 note revealed a decreased GAF 
score of 45.  A more detailed July 1998 group note again 
noted the veteran's inability to complete vocational rehab 
due to his intrusive thoughts and constant state of 
hyperarousal rendering him unable to concentrate.  His 
anxiety was noted to be evident in his pressured speech and 
rigid posture.  He expressed that he had difficulty attending 
group due to ambivalence about exposing himself to the 
traumatic material.  

A December 1998 note reflects that he attended sessions on 
December 2, 1998 and December 9, 1998 for persistent severe 
symptoms.  He was distressed by exacerbation of PTSD symptoms 
that were disabling him and his GAF score continued to be 45.  

A more detailed December 1998 report revealed that the 
veteran had appeared quite anxious and despairing on prior 
occasions he had attended in December.  His mood was fearful 
and depressed.  He described an increase in PTSD symptoms 
including increases in reliving of horrific combat 
experiences and in hyperarousal.  He reported having lost his 
job due to these symptoms, although he appeared to lack 
insight.  He indicated that his symptoms increased at work as 
he felt endangered by his work as a truck driver.  He 
indicated that while driving a large cargo of glass, he 
became so fearful that he would be harmed in an accident that 
he was unable to continue driving.  He was so ashamed of this 
that he did not explain his failure to complete the delivery 
to his supervisors and subsequently lost his job.  The 
examiner opined that this job loss was directly related to 
his PTSD symptoms interfering with his functioning.  He 
reportedly had been unable to sustain employment since 1992.

A January 1999 group therapy note revealed his mood to 
continue to be anxious and depressed.  He continued to report 
severe PTSD symptoms and have difficulty participating 
consistently in treatment.  He was still overwhelmed by 
exposure to traumatic material.  

A February 1999 PTSD clinical team summary noted that the 
veteran was quite symptomatic of PTSD and that his symptoms 
included avoidance of treatments in order to try to prevent 
additional exposure to traumatic memories.  He also was noted 
to have been unsuccessful in completing vocational training 
and lost several jobs due to PTSD symptoms.  His symptoms 
included reliving of horrific experiences, which resulted in 
extreme and chronic anxiety and preoccupation with his 
military experiences.  His PTSD manifested in hypervigilance, 
night sweats, severe sleep disturbance, vulnerability, 
extreme physiological response to perceived threats, extreme 
anxiety, chronically pressured speech, rigid posture, 
scanning rooms for threats, social isolation, profound grief, 
despair, feeling helpless and panic attacks associated with a 
foreshortened view of the future and anticipation of future 
harm.  His relations with others were severely compromised by 
his difficulty with trust and need to isolate himself from 
others.  He was noted to live with his mother and largely 
keep to himself.  He had evidenced progressive degeneration 
of his functioning and continued difficulty in tolerating 
treatment for PTSD.  His employment prospects were viewed as 
tenuous at best.  His condition was chronic and recovery of 
occupational functioning was not anticipated.  Sustained 
employment was not viewed as possible.  

The February 1999 PTSD summary's objective examination 
revealed him to be oriented in 3 spheres.  His speech was 
pressured chronically by anxiety but was coherent.  His mood 
was depressed, fearful and angry.  His affect was congruent 
with mood and varied from restricted to full range.  He was 
noted to relive his traumatic war experiences in intrusive 
thoughts and experienced panic attacks related to his war 
memories.  He denied suicidal or homicidal thoughts and 
showed no evidence of psychosis.  His intelligence was at 
least average.  His concentration was severely impaired by 
PTSD.   His insight was fair and judgment was usually fair 
but was compromised when he perceived a threat.  The 
diagnosis was PTSD, chronic and severe and polysubstance 
abuse in sustained remission since 1995.  His most recent GAF 
score was 45, with the highest in the past year of 50.  

An October 1999 Social Security OHA psychiatric review form 
noted the presences of multiple psychiatric disorders, 
including PTSD.  The other psychiatric disorder included 
affective disorders, substance abuse disorders, and 
dysthymia.  This report found that these disorders caused 
only slight restrictions in activities of daily living and 
social function, but often resulted in deficiencies of 
concentration.  

In October 1999 the Social Security Administration awarded 
disability benefits for multiple disabilities that included 
PTSD.  

The report of the August 2002 VA examination revealed 
subjective symptoms of nightmares, flashbacks, hypervigilance 
and startle response.  He was depressed with diminished 
interests, crying spells, feelings of worthlessness, poor 
energy, poor concentration and poor sleep.  He was quite 
isolative.  He was noted to be receiving treatment for PTSD 
and took antidepressants.  He had no history of 
hospitalizations.  Occupationally, he did odd jobs and 
indicated he couldn't do regular steady work because he was 
uncomfortable around people.  He was noted to have a B.A. in 
business administration.  He never married but had 5 children 
from different women.  He lived alone and saw the children 
occasionally.  He had very few friends.  

On mental status examination he was noted to be dressed 
casually.  His affect was blunted.  His speech was normal and 
there were no perceptual problems.  Thought process and 
content were normal.  He had no suicidal or homicidal 
ideation.  He was oriented to person, place and time.  His 
memory was 1 out of 3 and he could not do serial 7's.  
Insight and judgment were fair and impulse control was fair.  
Social and industrially, he was noted to do odd jobs.  
Otherwise he watched TV.  He was quite isolative and said he 
had no friends.  The examiner's summary of findings was that 
the veteran had symptoms of PTSD, was unable to work and was 
quite isolative.  The Axis I diagnoses was PTSD and major 
depression.  His GAF score was 40.  The examiner opined that 
the veteran had significant impairment in several areas of 
his life.  He was deemed unable to work because of his 
symptoms.

At his December 2003 hearing, the veteran testified that he 
stopped working in his career in 1992 and stopped working in 
1997 and filed a Social Security claim.  He testified that he 
was in receipt of Social Security benefits for disability.  
He testified that he didn't have the initiative to venture 
far out of his house and avoided any interaction with people, 
including family gatherings.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1992); 38 C.F.R. 
§ 4.1 (2003).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003). 

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996. See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97.

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.

In this regard, the Board notes the CAVC's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree."  A 50 percent evaluation was warranted for 
considerable social and industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

Under the revised criteria, PTSD is rated under the "General 
Rating Formula for Mental Disorders," Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2003).  These criteria contemplate that a 
10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a) (2003).  

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment. 38 C.F.R. § 4.126(b) (2003).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsess ional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  
(e.g., few friends, conflicts with peers or coworkers) Id.  A 
GAF score of 61-70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning well, has some meaningful interpersonal 
relationships.  Id.  A GAF of 81 to 90 reflects absent or 
minimal symptoms (e.g. mild anxiety before an exam) good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday concerns (e.g. an occasional 
argument with family members.) Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits if an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

As noted above, the veteran challenged the initial 10 percent 
evaluation for PTSD in effect prior to February 25, 1998.  
The evidence prior to 1998 reflects the veteran's PTSD 
symptoms to be no more than 10 percent disabling under both 
the old and new criteria.  The VA examination from December 
1996 revealed the veteran to only take sleeping pills.  His 
symptoms were primarily limited to recent flashbacks.  His 
objective examination did not yield any real findings of 
psychiatric pathology; his speech pattern was normal, he 
showed no evidence of a thought disorder and he showed no 
impairment of memory, concentration or intellectual function.  
The only objective finding of note on this examination was 
that his mood and affect were slightly constricted or 
depressed.  His GAF score was noted to be 70.

The April 1997 Social Security examination did not even 
include a diagnosis of PTSD, although a history of it was 
noted.  This examination found that the veteran's primary 
disability stemmed from alcohol and drug abuse as well as a 
mild to moderately severe dysthymic disorder.  The level of 
psychiatric disability shown in April 1997 was mild and did 
not result in a thought disorder or impairment of 
intellectual function.  The veteran's GAF score was 75 in 
this evaluation.  

These findings reflects either mild social and industrial 
impairment as contemplated in the old criteria or 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication as contemplated by the 
new criteria.

No other records prior to January 1998 were submitted to 
refute these findings of mild psychiatric impairment 
warranting nothing greater than a 10 percent initial rating.  

An increase of symptomatology was first shown in the group 
therapy records beginning in January 1998, when the note 
dated January 28, 1998 revealed a sharp decrease in the GAF 
score to 50.  No specific problems were discussed, although 
he was noted to be attending the sessions to address issues 
of war trauma, despair, anger and grief.  The GAF score 
persisted to be shown as 50 in the February 1998 group 
record.  

The extent of the veteran's symptoms were addressed in great 
detail in the March 1998 clinical summary.  This summary 
revealed him to have started with medication for depressive 
symptoms as well as sleep problems.  He was noted to be 
unable to concentrate at all due to intrusive thoughts and 
also experiencing "flight or fight" responses that impaired 
his social judgment.  He was noted to be driven to withdraw 
and isolate to feel safe.  He was noted to have physical 
manifestations of his PTSD symptoms exhibited in rigid 
posture and depressed speech.  His depression and grief were 
also evident.  The March 1998 report noted the veteran to be 
attempting vocational training, but already he was expressing 
fears that his symptoms would cause him to fail.  The 
avoidant behavior caused by these symptoms was severe and 
disabling.  By July 1998 the veteran's PTSD symptoms were 
shown to have caused him to drop out of vocational training.  
The symptoms interfered with his concentration.  He was said 
to have constant hyperarousal and intrusive thoughts and 
again his physical manifestations affecting speech and 
posture were noted.  The July 1998 group notes revealed a GAF 
score of 45.  

Persistently severe symptoms were again noted in December 
1998 in which a history was given of his symptoms causing him 
to lose his truck driving job.  Again his GAF was 45.  The 
February 1999 PTSD clinical summary provided a detail 
analysis of his condition.  His PTSD was said to cause 
avoidance, not only to the extent that he was isolated from 
social situations, but it also caused him to miss his therapy 
due to the intensity of his symptoms.  His PTSD was said to 
have progressively worsened and his prospects for obtaining 
sustained employment were viewed as not possible.  Again, his 
GAF score continued to be 45.  

The findings from the August 2002 VA examination confirmed 
the findings and opinion shown in February 1999.  Again, the 
veteran's symptoms revealed him to be completely isolative 
and the examiner deemed him unable to work due to PTSD.  The 
examination showed memory and cognitive impairment.  The GAF 
score was 40.  

Overall, a review of the evidence since January 1998 reflects 
a degree of impairment that more closely resembles a 100 
percent evaluation under the old criteria.  The old criteria 
required the symptoms to so adversely affect the attitudes of 
all contacts except the most intimate so as to result in 
virtual isolation in the community.  Also required was that 
the individual had to be demonstrably unable to maintain or 
retain employment.  The evidence repeatedly revealed the 
veteran's PTSD symptoms to result in such isolation.  
Furthermore, his symptoms were time and again opined by 
psychiatric professionals to render the veteran unemployable.  
Most notably, his attempt to complete a vocational 
rehabilitation was shown to be problematic in March 1998, and 
by July 1998 he had dropped out.

In view of the foregoing, the Board finds that prior to 
January 28, 1998, the veteran's PTSD symptoms were no more 
than 10 percent disabling.  

The evidence does not reflect, nor is it contended otherwise, 
that the schedular criteria are inadequate to evaluate the 
veteran's PTSD prior to January 28, 1998.  In that regard, 
the Board does not find that record reflects that the 
veteran's disability on appeal has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Effective January 28, 1998, the Board finds that the evidence 
supports a 100 percent evaluation for his PTSD symptoms.  
38 C.F.R. §§ 4.7, 4.132, 4.136, Diagnostic Code 9411 (1996).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for PTSD prior to January 1998 is denied.  

Entitlement to a 100 percent evaluation for PTSD is granted 
effective January 1998, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The veteran failed to appear for a scheduled VA medical 
examination to assess the severity of his dermatophytosis 
pedis.

Generally, when a veteran fails to appear for a scheduled 
examination in connection with a claim for increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655(b).

At his December 2003 hearing, however, the veteran stated 
through his representative that scheduling problems with this 
particular RO resulted in his failures to appear for 
scheduled examinations.  He stated that he could indeed 
report for a VA examination.

Thus, a VA examination to determine the severity of his 
service-connected dermatophytosis pedis must be scheduled.

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After the completion of the above, 
schedule the veteran for a VA examination 
of both feet to determine the nature and 
extent of his skin disorder of both feet.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should provide 
an opinion as to the severity of the 
disabilities caused by the service- 
connected dermatophytosis pedis of both 
feet.  The examiner should address the 
extent of the areas of the feet affected 
by the skin condition, to include 
measurements of the areas affected.  The 
examiner should also address whether the 
veteran's service- connected 
dermatophytosis pedis of both feet result 
in any industrial impairment, and if so, 
the extent of such impairment.   

Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim. 38 
C.F.R. § 3.655 (2003).  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner before the examination.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



